 In the Matter of DOUGLAS AND LOMASON COMPANYandINTERNATIONALUNION, UNITED AIITomoBILE WORKERS OF AMERICA, AFFILIATED WITHTHE C. I. O.Case No. R-26'73.-Decided August 9, 1941Jurisdiction:metal stamping manufacturing industry.Investigation and Certification of RepresentativesIn furtherance of the purposes of the Act to attain stabilized labor relationsin industry through collective bargaining agreementshelda closed-shop con-tract of reasonable duration constitutes a bar to an investigation and certifi-cation of representatives despite a change of affiliation by a substantial num-ber of members of the contracting union to the petitioning labor organization.Practice and Procedure:petition dismissed where no question concerning rep-resentation exists.Mr. Colonel C. Sawyer,for the Board.Mr. Frederick W. Bauer,of Detroit, Mich., for the Company.MD. Maurice Sugar,byMr. Ernest GoodmanandMr. N. L. Smokler,of Detroit, Mich., for the UAW-CIO.Mr. Joseph Padway,byMr. Henry Kaiser,of Washington, D. C., forthe UAW-AFL.Mr. Frederic B. Parkes, end,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn June 9 and 18, 1941, respectively, International 'Union, UnitedAutomobile Workers of America, affiliated with the C. I. 0., hereincalled the UAW-CIO, filed with the Regional Director for the Sev-enth Region (Detroit, Michigan) a petition and an amended petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Douglas and Lomason Company, De-troit,Michigan, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (e)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On June 19, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, and34 N. L. R. B., No. 8.69451269-42-vol. 34-6 70DECISIONSOF NATIONALLABOR RELATIONS BOARDArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On June 20, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the UAW-CIO,and International Union, United Automobile Workers of America,affiliated with the A. F. L., herein called the UAW-AFL, a labor or-ganization claiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held on June 25, 26,and 27, 1941, at Detroit, Michigan, before Mortimer Riemer, the TrialExaminer duly designated by the Chief Trial Examiner. The Board,the Company, the UAW-CIO, and the UAW-AFL were representedby counsel- or official representatives and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On July 16 and 17, 1941, respectively, the UAW-AFL andthe UAW-CIO filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYDouglas and Lomason Company, a Michigan corporation, is engagedin the manufacture of metal stampings for the automobile industryat its plant in Detroit, Michigan.During 1940, the Company pur-chased raw materials valued at approximately $1,000,000, of whichapproximately 80 per cent were shipped to it from points outside theState of Michigan.During the same period, the Company sold prod-ucts valued at approximately $2,250,000, of which approximately 34per cent were sold and shipped to points outside the State of Michigan.The Company employs approximately 500 employees.II. THE ORGANIZATIONS INVOLVEDLocal No. 858, International Union, United Automobile Workers ofAmerica, is a labor organization affiliated with the Congress of Indus-trial Organizations, admitting employees of the Company to member-ship.Local No. 669, International Union, United Automobile Workersof America, is a labor organization affiliated with the American Fed-eration of Labor, admitting employees of the Company to membership. DOUGLAS & LOMASON COMPANY71III. THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn June 7, 1941, Local No. 858, UAW-CIO, requested the Companyto recognize it as the exclusive bargaining representative of the Com-,pany's employees.The Company refused to grant such recognitionfor the reason that the Company was in contractual relationship withthe UAW-AFL. On June 9, 1941, the UAW-CIO called a strike.On December 5, 1940, the Company and Local No. 669, UAW-AFL,entered into a closed-shop contract, recognizing Local No. 669, UAW-AFL, as the exclusive bargaining representative of all the Company'semployees within the unit herein stipulated by the parties to be appro-priate, except the toolroom and die-room employees.'The latter em-ployees were brought under the contract by two supplemental agree-ments which were made part of the original contract. Such agreementswere executed on March 12 and April 8, 1941, respectively.The con-tract provided that it should be in effect until April 1, 1942, and thatafter that date it might be amended or canceled by either of the partiesupon 30 days' written notice.Early in 1941, considerable sentiment in favor of the UAW-CIOarose among the Company's employees. On April 2 and May 25, 1941,representatives of the Company's employees requested the UAW-CIOto grant them a charter.The UAW-CIO refused to grant a charteruntil more definite proof should be shown that an overwhelming ma-jority of the Company's employees were in favor of shifting to theUAW-CIO. On June 6,1941, the UAW-CIO chartered Local No. 858.The UAW-CIO asserts that it did not commence any organizationalactivities at the Company's plant until after the strike was called onJune 9, 1941.On May 23, 1941, the president of Local No. 669, UAW-AFL, sub-mitted his resignation to be effective at once.On the same day a specialmeeting of the bargaining and shop committees, the shop stewards,and some of the executive officers, hereinafter called the ExecutiveCommittee, was called.'At that meeting, the Executive Committeeaccepted his resignation.'On May 29, 1941, at another meeting, the1At the hearing the Company,the UAW-CIO, and the UAW-AFL stipulatedthat allemployeesof the Companyin the press,molding No.1,molding No. 2, board,paint, ship-ping, stock,maintenance,tool and die room,inspection,and fire departments,excludingoffice and clerical help, superintendents,assistant superintendents,foremen,assistantforemen,and plant protection employees,constitute a unit appropriate for the purposes ofcollective bargaining.2The UAW-CIOcontends that this committee was in factthe ExecutiveBoard and thatits subsequent action was within the scopeof its authorityThe UAW-AFLclaims thatthe committee was not the Executive Board, andthat its actionwas based upon usurpedpower. 'TheUAW-AFL constitutionprovides,"The Executive Board of eachlocal unionshall consist of all the elected union officersand such members at large asthe local maydeem necessary."3There is conflicting testimony in the record on this pointA witnessfor the UAW-AFLtestified that the Executive Committee deferred the consideration of the president's resig-nation until the next regular meeting of Local No.669, UAW-AFL 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDExecutive Committee elected a president pro-tem.4On June 5, 1941,the Executive Committee authorized the president pro-tem "to file foran N. L. R. B. election." On June 7, 1941) the president pro-tem in thename of Local No. 669, UAW-AFL, filed a petition for an investigationand determination of representatives.The petition was subsequentlydismissed.On June 7, 1941, at a general meeting of Local No. 669, UAW-AFL,attended by 250 to 300 employees of the Company, the membership ofLocal No. 669, UAW-AFL, by unanimous vote 5 assigned all its interestin the above contract and all its assets to Local No. 858, UAW-CIO."At the same meeting a resolution was unanimously adopted to disbandLocal No. 669, UAW-AFL, and to return its charter to the UAW-AFL.Immediately upon the adjournment of'that meeting, the employees inattendance convened at a meeting of Local No. 858, UAW-CIO, andvoted to carry over the same officers of Local No. 669, UAW-AFL, asofficers of Local No. 858, UAW-CIO. At this meeting Local No. 858,UAW-CIO, formally accepted the assignment of the contract.On June 9, 1941, a meeting of Local No. 669, UAW-AFL, wascalled and was attended by approximately 150 employees of the-Company.The resignation which the president of Local No. 669,UAW-AFL, had tendered on May 23, 1941, was formally rejected.Subsequent meetings of Local No. 669, UAW-AFL, were held onJune 12, 19, and 24, 1941, and were attended by 150 to 200 employeesof the Company.'The UAW-CIO contends that Local No. 669, UAW-AFL, hasbeen disbanded, that more than two-thirds of its membership desireto change their affiliation to Local No. 858, UAW-CIO," that the4 The UAW-AFLcontends that the election of a temporary president was beyond theauthorityof the Executive Committee or of the Executive Board, because the constitutionof the UAW-AFL providesthat all questions of a parliamentary nature shall be decided byRobert's Rules of Order.The latter provides that under any constitution no subordinatebody may set aside or modify any action of its superior.The election of officers isspecificallygranted bythe constitutionof the UAW-AFL to thelocal union as a whole5 Testimony in the record is conflicting on the question of the unanimityof the votecast for this and other resolutions adopted at the meeting.Witnessesfor the UAW-CIOtestified that the resolutions were unanimouslyadopted ;witnessesfor the UAW-AFLtestifiedthat therewere dissenting votes.6 The meeting was called to order by the president pro-tem, elected by the ExecutiveCommittee.The UAW-AFLcontendsthat he hadno authority to conduct the meeting,because both Robert's Rules of Order and the constitutionof the UAW-AFL provide thateither the president or the vice president must conduct the meeting.The UAW-AFLasserts that the regular order of business was set aside at the outset of the meetingby the president pro-tem without submitting such action to vote, thus constituting stillanother infraction of Robert'sRules of Order.Early in the meeting,the president pro-tem waselected president by acclamation7The testimony in the record is conflicting on, the number present at these meetingsA witness for the UAW-CIO testified that there were only 35 to 75 persons present at thevarious meetings.fiThe UAW-CIO submitted to the Regional Director 214 authorization cards,of which15 were undated,2 were dated in October 1940, and 197 were dated in June 1941. TheUAW-CIO alsosubmitted undated petitions ratifying the shiftto the UAW-CIO, bearing13 names.The Regional Director found all the signatures,except 4, to be genuine and 227 DOUGLAS & LOMASON COMPANY731940 contract between the Company and Local No. 669, UAW-AFL,has been assigned to Local No. 858, UAW-CIO, and accordingly,that a question concerning representation exists. It further con-tends that since Local No. 669, UAW-AFL, filed a petition for aninvestigation and certification of representatives on June 7, 1941, itcannot claim the 1940 contract to be a bar to the petition filed bythe UAW-CIO.The UAW-AFL, on the other hand, claims that no question con-cerning representation exists, because of the existence of its 1940contract with the Company. It further contends that the actiontaken by the Executive Committee and by the general meeting ofLocal No. 669, UAW-AFL, on June 7, 1941, was in violation of theUAW-AFL constitution governing Local No. 669 9 and hence thatLocal No. 669, UAW-AFL, is still in existence and has not changedits affiliation to the UAW-CIO, and that the attempted assignmentof the 1940 contract was invalid. It further claims that the peti-tion filed on June 7, 1941, in the name of the UAW-AFL, was notmade in good faith, having been filed without the authorization ofthe membership of Local No. 669, UAW-AFL.The constitution of the UAW-AFL provides, "no Local Union,Ladies Auxiliary, District Council, or subordinate body shall dis-band as long as fifteen members or two Local Unions desire toretain the Charter."From a statement of the Trial Examinerintroduced into evidence at the hearing, it is apparent that thereare more than 15 members who desire to retain the charter of LocalNo. 669, UAW-AFL.10 Furthermore, the four subsequent meetingsof Local No. 669, UAW-AFL, are a positive indication of the factthat it is a functioning organization.Under the circumstances,without considering the alleged irregularities of the action taken byfie Executive Committee and by the general meeting of Local No.669,UAW-AFL, on June 7,,1941, we are of the opinion that theadoption of the resolutions to change its affiliation to the UAW-CIO,to assign the 1940 contract to the UAW-CIO, and to disband Localsignatures to be the names of persons appearing on the Company's pay roll of June 9,1941.At thehearing, theUAW-CIO submitted10 additional cards to the Trial Examiner,who found 2 cards, undated,to bear genuine signatures of persons whose names were onthe pay roll of June 9, 1941,and were not included in the Regional Director's statementThere are approximately 333 employeeswithin thealleged appropriate unit.9 See footnotes 2, 4, and 6,supra.The international presidentof the UAW-AFL andan international representativeof the UAW-AFL, who wasa member of Local No. 669,were both denied admission to the meeting ofJune 7, 1941,in spite ofthe fact that theconstitutionof the UAW-AFL authorizedthem to attend any meeting at any time.10 The UAW-AFL submitted to the Trial Examiner several petitions bearing the signa-tures of 99 persons, who therein reaffirmed their desire to be represented by Local No. 669,UAW-AFL, forthe purposes of collective bargaining.The Trial Examiner found that97 of the signatures were genuine and 94 were the signatures of persons whose nameswere on the Company's pay roll of June 9, 1941.He further found that of the totalnumber of genuine signatures,34 also appearedon UAW-CIOauthorization cards orpetitions. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 669, UAW-AFL, was not sufficient to deprive Local N6. 669,UAW-AFL, of its existence or of its right to enforce the contractit entered into with the Company on December 5, 1940, the term ofwhich is for a reasonable duration.h1Nor do we find any merit in the UAW-CIO's contention that theUAW-AFL cannot claim its 1940 contract to be a bar to the instantproceeding since it filed a petition requesting an investigation andcertification of representatives on June 7, 1941.The record clearlyindicates that the petition was filed not in behalf of Local No. 669,UAW-AFL, but rather for its members who were seeking to changeits affiliation to the UAW-CIO12Although. there has been a considerable shift in membership fromthe UAW-AFL to the UAW-CIO, we are of the opinion that theBoard in furtherance of the purposes of the Act to attain stabilizedlabor relations in industry through collective bargaining agreementsshould not proceed to an investigation and certification of repre-sentatives during the term of the contract between the Companyand Local No. 669, UAW-AFL. In view of the circumstances,therefore, we find that the contract between the Company and LocalNo. 669, UAW-AFL, executed on December 5, 1940, constitutes abar to an investigation and certification of representatives at thepresent' time.We find that no question has arisen concerning the representationof employees of the Company.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of employees of Douglasand Lomason Company, Detroit, Michigan, exists within the meaningof Section 9 (c) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-11 Cf.Matter of M. and M. Wood Working CompanyandPlywood and Veneer Worker.Union,Local No.102, affiliated with International Woodworkers of America,6 N. L. R. B.372, reversed in M.and M. Wood Working Co.at al. v. National Labor Relations Board(C. C. A. 9) 101 F. (2d) 938;Matter of J. E. Pearce Contracting and Stevedoring Com-pany, Inc.andInternationalLongshoremen and Warehousemen'sUnion, Local 2-5,20 N L. R. B. 106112TheUAW-AFL petitionwas filed by the president pro-tem of Local No.669 on June7, 1941, theday he was elected president of Local No.858, UAW-CIO.Moreover, he wasone of the chief advocates for a change in affiliationto the UAW-CIO.Under the circum-stances presented in the instant case, it would hardly be conceivable that a labor organ-ization, having a closed-shop contract with the Company,would desire an- investigationand certification of representatives merely because a rival labor organization claimed torepresent some of the Company's employees. DOUGLAS & LOMASON COMPANY75tion for investigation and certification of representatives, filed byInternational Union, United Automobile Workers of America, affili-ated with the Congress of Industrial Organizations, be, and it herebyis,dismissed.MR. EDWIN S.SMITH,dissenting :I dissent from the decision of the majority that the contract be-tween the Company and Local No. 669, UAW-AFL, executed onDecember 5, 1940, constitutes"a bar to a present investigation and cer-tification of representatives.I agree with the majority that stability of labor relations is an im-portant objective which this Board should seek to promote throughthe- proper exercise of an informed administrative discretion.Thus,where employees shift their membership from Union A to Union Bduring the middle of the term of a valid exclusive bargaining con-tract between the employer and Union A, which is in its first yearand is for a -reasonable: term, I would not direct an election on thepetition of Union B.Such action would not defeat self-organization,since at the close of the term of the contract, or after 1 year, which-ever occurs sooner, an election may be had and the desires of the em-ployees with respect to representation may be effectuated.However,when the contract asserted as a bar provides for a closed shop andmore than a^ majority of the employees have changed their affiliationto a rival labor organization, even though during the original termof the contract, as in the instant case, I am firmly convinced that thepolicy of the Act to promote stability of labor relations throughcollective bargaining agreements,if applicable in this situation,13 mustyield to the fundamental doctrine of majority rule, enunciated in Sec-tion 9 (a) of the Act. Nevertheless, I would grant employees theopportunity to make such selection only where there was a competentprima facieshowing that a majority had shifted from the contracting13The policy of promoting stable labor relations through collective bargaining agreementsis not in fact applicable in this situation.In my view all the substantive provisions of alabor agreement,including those relating to wages,hours, other working conditions,' andthe settlement of employment problems which may arise in the future, continue in fullforce and effect after a new representative is selected in the election I would direct, andonly those provisions become invalid which recognize the repudiated union as representingthe employeesTo suspend the latter provision under such circumstances not only doesnotdisrupt the agreement in any realistic sense or render the results of collective bargainingunstable or uncertain,but is, on the contrary,theonlyway in which the ultimate congres-sional goal of industrial peace may be achieved;for it prevents employers from destroyingthe right of the majority of the employees to organize and select collective bargainingrepresentatives of their own choosing,the denial of which right the Congress found to bea fruitful source of industrial unrest.See my dissents inMatter of Ansley Radio Cor-porationand Local1221United Electrical&RadioWorkers of America,C. 1. 0., 18N. L R. B. 1028;Matter of-Taylor Milling CorporationandAvery Smith and James L.Wykes,26 N L R. B 424;see also my dissent to the Proposed Findings of Fact,Pob iosedConclusions of Law, and Proposed Order inMattei of Rutland Court Owners,IncandUnited Building Service Employees Local Union,Local No 695,andBuilding Service EmployeesInternational Union, Local 82 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion to a rival organization.Given sucha prima faciemajority, Iconsider it repugnant to the purposes of the Act not to permit theformalizing of such majority by a Board certification following anelection.Otherwise, long before the end of the, contract period, whena majority of the Board would permit the question concerning repre-sentation to be opened, the employer, by virtue of the closed-shop con-tract,would be able to destroy the majority by dismissal of thoseemployees who have shifted their affiliation.Such an underminingof the whole principle of self-organization opens the way to a seem-ingly limitless perpetuation as representative of the union whichhappens to be the employees' initial choice.Self-organization of em-ployees is the primary source from which -flows all the advantagesenvisioned by Congress in the enactment of the statute.To risk'thefrustration of the possibility of free self-organization in the future,as the majority opinion does, accords to contractual stability a posi-tion of such eminence as to defeat the purpose of the Act.With thisI cannot agree.Therefore, since the contract between the Company and Local No.669, UAW-AFL, requires membership in that local as a condition ofemployment, and since approximately two-thirds of the Company'semployees covered by the contract have changed their affiliation toLocal No. 858, UAW-CIO,14 I am of the opinion that the contractis^no bar to a present determination of representatives 1For the foregoing reasons, I would find that a question has arisenconcerning the representation of 'employees of the Company andwould order that an election by secret ballot be conducted among theemployees in the stipulated unit 16 to determine whether they desireto be represented by Local No. 858, UAW-CIO, or by Local No. 669,UAW-AFL, for the purposes of collective bargaining, or by neither.14 See footnote 8,supra.15 In view of the fact that in my opinionthe contractbetween the Company and LocalNo 669,UAW-AFL,Is no bar to the instant proceeding,I find It unnecessary to considerwhether therecord disclosesthat Local No. 669, UAW-AFL has disbanded and trans-ferred its contract and assets to LocalNo 858.'UAW-CIO.10 See footnote 1,supra.